Citation Nr: 0012657	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-13 703A	)	DATE
	)
	)


THE ISSUE

Whether an April 1998 Board of Veterans' Appeals (Board) 
decision denying service connection for undiagnosed illnesses 
manifested by headaches, neuropsychological signs or 
symptoms, including memory loss, fatigue, and sleep problems, 
symptoms of joint pain, flu symptoms, sinusitis, and skin 
rash should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel






INTRODUCTION

The veteran had verified service from July 1974 to July 1977, 
and from December 1990 to May 1991, including a tour in 
Southwest Asia during the Persian Gulf War (PGW) from January 
19 to April 5, 1991.

This matter comes before the Board based on a CUE motion as 
to a Board decision of April 21, 1998, which denied service 
connection for undiagnosed illnesses manifested by headaches, 
neuropsychological signs or symptoms, including memory loss, 
fatigue, and sleep problems, symptoms of joint pain, flu 
symptoms, sinusitis, and skin rash.  At the time of the 
Board's denial of the moving party's motion for 
reconsideration in October 1998, the Board advised the moving 
party that it would also consider his motion as a request for 
revision of the Board's April 21, 1998 decision on the 
grounds of CUE.

Thereafter, in a letter dated in March 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the March 1999 letter that he 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned him that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record reflects that the Board received a letter from the 
moving party in April 1999, which included a copy of the 
veteran's previously filed August 1998 motion for 
reconsideration, and which specifically requested 
reconsideration and revision of the Board's April 1998 
decision on the grounds of CUE under "a new authority 
granted to the Board by Public Law 105-111."  Accordingly, 
as the moving party made specific reference to CUE in his 
communication to the Board after being advised that he must 
specifically advise the Board that he wished to proceed with 
a CUE review, the Board finds that he has authorized the 
Board to proceed with review of his motion for CUE.

Finally, the Board observes that the moving party's 
representative has submitted a March 2000 brief in support of 
the moving party's motion for CUE.


FINDING OF FACT

The April 1998 Board decision which denied service connection 
for undiagnosed illnesses manifested by headaches, 
neuropsychological signs or symptoms, including memory loss, 
fatigue, and sleep problems, symptoms of joint pain, flu 
symptoms, sinusitis, and skin rash, correctly applied 
existing statutes and/or regulations and was consistent with 
and supported by the evidence then of record.


CONCLUSION OF LAW

The April 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1403 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (38 C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the April 1998 decision, with respect to the issue of 
entitlement to service connection for an undiagnosed illness 
manifested by headaches, the Board determined that such a 
disorder was not present in service and that it had not been 
demonstrated to a compensable degree after service, which was 
a requirement to establish service connection for an 
undiagnosed illness for a PGW veteran when the condition was 
not demonstrated in service.  38 C.F.R. § 3.317(a)(1)(i) 
(1997).  Hence, the Board concluded that a preponderance of 
the evidence was against the claim.  

As for the claim for service connection for an undiagnosed 
illness manifested by neuropsychological signs or symptoms, 
including memory loss, fatigue, and sleep problems, the Board 
found that no such problems were documented in medical 
records until July 1994, at which time the veteran was found 
to have insomnia, not otherwise specified, and headaches with 
no neurological sequelae.  Psychological examination in 
August 1997 was indicated to reveal that the veteran's 
psychiatric problems, including complaints of memory loss, 
fatigue, and sleep disturbance were related to a major 
depressive episode or mild dysthymia and a personality 
disorder.  After the Board noted that a personality disorder 
was not a disability for VA compensation purposes, that a 
depressive episode was not considered a chronic disability, 
and that dysthymia, if present, was first shown after 
service, the Board concluded that since the medical evidence 
of record did not reflect objective indications of another 
neuropsychological disorder, other than the above-noted 
headaches, or of an undiagnosed illness manifested by 
neuropsychological signs or symptoms, including memory loss, 
fatigue, and sleep problems in service, or of such a disorder 
to a compensable degree after service, a preponderance of the 
evidence was also against this claim.

With respect to the remaining issues of entitlement to 
service connection for undiagnosed illness manifested by 
joint pain, flu symptoms, sinusitis, and a skin rash, the 
Board determined that there was no competent evidence 
(objective indicators) of undiagnosed illnesses manifested by 
joint pain, flu symptoms, sinusitis, and a skin rash.  
Accordingly, the Board concluded that the claims for service 
connection for such disorders were not plausible, and denied 
the claims as not well grounded under Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In a brief in support of the veteran's CUE motion, the 
veteran's service representative asserts that in its April 
1998 decision, although the veteran had submitted evidence of 
lost time from work and medical treatment, the Board simply 
dismissed the veteran's objective evidence, by stating that 
it was not objective.  The representative further maintained 
that since the veteran was treated for symptoms of headaches, 
psychoneurological symptoms, joint pain, a skin condition, 
and flu-like symptoms, which were not attributable to a known 
diagnosis, and the veteran had constantly complained of these 
symptoms, in applying the applicable criteria, service 
connection should have been established under the provisions 
of 38 C.F.R. § 3.317 (1997).  

The veteran's service representative also contended that 
there was objective evidence that the veteran's disorders 
were present in service (citing both medical and non-medical 
evidence, including clinical findings in service medical 
records, subsequent VA examination results, and statements 
provided by the veteran), and that they were also manifested 
to a degree of 10 percent or more after service.  
Accordingly, the representative submitted that a grant of 
service connection was warranted.

II.  Analysis

The moving party was provided with CUE regulations in a March 
1999 letter, which advised the moving party of the specific 
filing and pleading requirements governing motions for review 
on the basis of CUE.  The Board finds that the moving party's 
CUE motion of April 1999 and his representative's subsequent 
brief in support of the moving party's motion contain no more 
than general assertions of CUE with respect to the Board 
decision of April 1998.

To the extent that the moving party and his representative 
assert that the VA did not fully consider the medical and 
non-medical evidence of record, and therefore improperly 
weighed or evaluated the evidence in the decision of April 
1998, disagreement as to how the facts were weighed or 
evaluated has been specifically precluded as a basis for CUE 
in Rule 1403(d)(3).  The moving party and his representative 
point to no specific evidence that undebatably demonstrated 
moving party's entitlement to service connection for 
undiagnosed illnesses manifested by headaches, 
neuropsychological signs or symptoms, including memory loss, 
fatigue, and sleep problems, symptoms of joint pain, flu 
symptoms, sinusitis, and skin rash.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.

The Board further notes that in the process of reviewing the 
Board's April 1998 decision for CUE, the Board is confined to 
a consideration of the claims as articulated by the veteran 
and his representative at the time of the Board's April 1998 
decision.  38 C.F.R. § 20.1403(b).  This is significant for 
while the claims that were developed on appeal and decided by 
the Board in April 1998 were entitlement to service 
connection for undiagnosed illnesses manifested by headaches, 
neuropsychological signs or symptoms, including memory loss, 
fatigue, and sleep problems, symptoms of joint pain, flu 
symptoms, sinusitis, and skin rash, the record contains 
spirometry reports from July 1994 and July 1997 reflecting 
predicted forced expiratory volume in one second (FEV-1) and 
other objective findings consistent with moderate respiratory 
obstruction, and the record does not indicate that the 
veteran or his representative ever submitted a claim for 
service connection for an undiagnosed illness manifested by 
signs or symptoms involving the respiratory system.  In this 
regard, the Board notes that the rating criteria for 
sinusitis are not based on spirometry findings, and VA 
general medical examination in July 1997 specifically did not 
reveal flu-like symptoms.  Thus, the Board must conclude that 
the claims on appeal in April 1998 did not include a claim 
for service connection for an undiagnosed illness manifested 
by signs or symptoms involving the respiratory system.  The 
Board would point out, however, that its finding that the 
claims on appeal in April 1998 did not include such a claim 
would in no way preclude the veteran from filing such a claim 
at a later date.  

In light of the above, the Board has no alternative but to 
conclude that the moving party and his representative have 
failed to identify any CUE in the Board decision of April 
1998.  Accordingly, the veteran's claim of CUE is denied.


ORDER

The April 1998 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


